*322Published Order Finding Respondent in Contempt of Court and Imposing FineThe Court suspended Respondent from the practice of law for no less than 120 days without automatic reinstatement, effective August 21, 2009. Respondent has remained under suspension at all times thereafter and has not sought reinstatement.The Commission filed a "Verified Motion for Rule to Show Cause" on August 20, 2018, asserting that Respondent practiced law in this state and held herself out as an attorney while suspended. Specifically, the Commission alleges that in July 2018 Respondent sent a letter to the Marion County Department of Child Services that bore the header "Thomsen Law Office" and was captioned "Notice of Suit - Intent to File." The body of the letter indicated Respondent intended to assist an individual in filing a federal lawsuit against a family case manager based on an event that allegedly occurred at Riley Hospital.The Court issued an order to show cause on August 21, 2018, directing Respondent to show cause in writing, within 15 days of service, why she should not be held in contempt for disobedience to this Court's order suspending her from practice. It has been over 15 days since Respondent was served, and Respondent has not responded. We therefore find that Respondent has practiced law in violation of her suspension as asserted by the Commission.This Court has inherent and statutory authority to punish contempt of court. See Matter of Mittower, 693 N.E.2d 555, 559 (Ind. 1998). Under the circumstances, the Court concludes that a fine of $500 is sufficient discipline for Respondent's contempt of court by practicing law while suspended.The Court therefore ORDERS that Respondent be fined the sum of $500. Respondent shall remit this amount within 60 days of the date of this order to the Clerk of the Indiana Supreme Court, Court of Appeals, and Tax Court. The costs of this proceeding are assessed against Respondent.All Justices concur, except David, J., who dissents and would impose more significant sanctions for Respondent's contempt.